Citation Nr: 1229383	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  10-13 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1962 to March 1963, and with additional periods of service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston Salem, North Carolina (RO).  In pertinent part of that rating decision, the RO denied the benefit sought on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the Veteran's claim. 

The Veteran seeks entitlement to service connection for PTSD.  He asserts that his PTSD is related to his service in the National Guard.  Specifically, he claims that his PTSD is related to the following stressors: (1) chronic pain associated with a hip injury he incurred during his period of active service in 1962; (2) learning that his nephew was killed in Vietnam in October 1968 while he waiting for his National Guard unit to be potentially activated; and (3) his wife leaving him and taking his son while he was on active duty for training (ACDUTRA) in Italy in 1985.  

The service treatment records do not reflect that the Veteran injured his hip or sought treatment for chronic pain in his hip at any point during his service in the Army National Guard.  In addition, none of the service examination reports or associated reports of medical history reflects any complaints or treatment for symptoms indicative of PTSD.  The record does verify that the Veteran's nephew was killed in Vietnam in October 1968 while the Veteran was a member of the Army National Guard stationed out of Williamston, North Carolina.  The record also contains a letter from the Veteran's brother that corroborates the Veteran's reports that his wife left him and took his son while the Veteran was in Italy during a period of ACDUTRA.  

Next, the record contains a March 2008 private medical record from Dr. H. J. that reflects a diagnosis of chronic PTSD.  The Axis IV identifies the Veteran's stressors as related to his hip pain and related, generally, to his service in the National Guard.  

Generally, in order for a claim for service connection for PTSD to be successful, there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between the current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The Board finds that the evidence of record is insufficient to determine the Veteran's claim at this time, and that the Veteran should be provided with a VA psychiatric examination in order to obtain a medical opinion on whether the Veteran has PTSD that is related to an in-service stressor event.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, the RO/AMC should obtain any outstanding records of pertinent VA or private treatment for the Veteran's PTSD and associated those records with the claims folder.  

2.  After the available records have been associated with the claims folder, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist in order to determine the nature and etiology of any acquired psychiatric disorders present during the pendency of this claim.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Initial Evaluation for Post-Traumatic Stress Disorder Examination.

Based on the examination results and a review of the claims files, the examiner should answer the following:

a).  Does the Veteran have a diagnosis of PTSD in accordance with DSM-IV criteria?  The examiner should specify the stressor(s) upon which the diagnosis is based.

b).  If PTSD is not diagnosed, the examiner should explain why the appellant does not meet the criteria for this diagnosis.  

c).  If the Veteran has a diagnosis of PTSD, is it at least as likely as not (a 50 percent or better probability) that the Veteran's PTSD is related to a confirmed event in service. 

d).  Does the Veteran have any other acquired psychiatric disorders that have been present during the period of this claim.  If so, the examiner should provide an opinion for each such disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service. 

The supporting rationale for all opinions expressed must be provided. 

3.  The RO/AMC should also undertake any other indicated development. 

4.  After the development has been completed, the RO/AMC should readjudicate the appellant's claims in light of all pertinent evidence and legal authority.  If either benefit sought on appeal is not granted to the appellant's satisfaction, a Supplemental Statement of the Case should be furnished to the appellant and his representative and they should be afforded the requisite opportunity to respond.  If indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


